Fi rn

Wens
tery Bie Ore 3p
& Seon, Niagton

Me 5 ay
. u
OF MEL tar ’

Affidavit and D ration of Sta Gar
Affid nd Decla f Status ee ne Bots

UAT
Comes now Jeffrey Mark McMeel, Affiant with his estate to whom it may concern

Affiant hereby declares he is a Private Civilian and his estate is private, a free inhabitant and native
of Washington and his estate are non-combatant, non-militant.
Affiant denies that he, his estate and all of its’ goods are now or ever have been an enemy to, or an
ally of an enemy to the United-States‘of America, the United States or any other government.
Affiant disclaims that he and his estate are now or ever have been a fiduciary of or a surety for any
commercial entity without full, complete, and timely disclosure

Affiant presumes government courts, any agency of the United States, including Social Security
Administration/ Trustees and government Social Security Account gives him civilian due process

of Jaw in any matter concerning Jeffrey Mark McMeel and his estate

I verify the foregoing is true and correct, the truth and the whole truth , 80 help me God the Father

Executed on this 2) vim day of Ajit ber G7 . :
Year of our Lord Two thousand and nineteen A.D. Time fe 3 S (aM) P.M.

By: Qe, ii fi Me “fe Hod Me tusk Jeffrey Mark of McMeel all rights and liberties
ey

reserved. grantor/beneficiary
POB 6273 Bellevue, Washington (98008) Tel.: 971-412-3626

 

 

 

 

State of Washington }
t ss. a
County of King }
On this day personally appeared before me! 9 ffrey_Mar¥ mcmeet known to be the man
described in and who executed the within and foregoing instrument, and acknowledged that he
signed the same as his free and voluntary act and deed, for the uses and purposes therein
mentioned. Given under my hand and official seal this . — Sty,
aam Novemboer 320)4 Se RIP yity,
: = ia
Sa te s (year). 3 ress ~ Bi %
wee = ‘= ot 1, 4
cone Regn z Eg wen 2
{Signature of officer) — ; Z j ° s99750 * i Z
Cee --(official seal) _ % 24, seat igi
% “F5,% H S49. 2h & = .
%, i Mea we =
>

Notary Public in and for the
~ state of Washington, residing at PY, wr
> of Washington, residing at T°; Sn __. PF wast s
- Tiyan

as

Case 16-11767-CMA Doc 2180. Filed 12/03/19 Ent. 12/03/19 14:15:38 Pg. 1 of 2
CERTIFICATE OF SERVICE |

Affiant, L. S. Jeffrey- mark: McMeel, in Full Life do hereby certify that | mailed by first class
mail on November 29 , 2019 A D:

Affidavit and Declaration of Status Sworn November 29,2019 A D at Renton Washington

TO:

Court clerk

Western Washington Banktuptcy court
‘700 Stewart St.

#6301

Seattle, Washington 98101

AND TO:

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
One Columbus Circle. NE

Washington D.C. 20544

AND TO:

UNITED STATES TRUSTEES OFFICE
700 STEWART ST

#5103 SEATTLE, WA 98101

AND TO:
UNITED STATES ATTORNEYS OFFICE
700 STEWART ST.

 

#5220 SEATTLE , WA 98102

 

AND TO:

SOCIAL SECURITY
636 120th Ave. NE
Bellevue, WA 98005

ew!
By: SA Ma L. S. Jeffrey-Mark: McMeel, a neutral

Beneficial, and equity interest holder in Full Life

 

PO Box 6273
Bellevue, Washington (98001)

Case.16-11767-CMA Doc 2180 Filed 12/03/19 Ent. 12/03/19 14:15:38 Pg. 2 of 2
